DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Identifiers
According to 37 CFR 1.121:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
The examiner has accomplished a cursory review of all claims and found amendments in independent claims 1, 23, and 24 and new claims 26 and 27.  While claims 26 and 27 were identified as new, claims 1, 23, and 24 were identified as “Previously Presented”, although they appear to contain amended claim language.  Applicant is reminded that the status of every claim must be indicated after its claim number.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 26 recites “the playing data is updated in a database after a predetermined number of plays of the competition”.  The examiner was unable to find any support that “playing data” is updated in a database after a predetermined number of plays of the competition.  According to claim 1, upon which claim 26 depends, a prediction of the probability of a first future event is determined based on the first play situation and playing data.  While [0039] states “[t]he master statistics database is updated regularly such as at the end of every play or every few plays” (Specification [0039]), there is no mention that the playing data used to determine statistics is updated regularly such as at the end of every play or every few plays.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 recites “a first set of one or more participants” (lines 2-3) “a second set of one or more participants” (line 3), “the first set of one or more participants” (lines 6 and 14), “the second set of one or more participants” (lines 6-7 and 14-15), “the first set and the second set of participants” (line 22).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claims 23 and 24 recite similar language and are similarly rejected.  Dependent claims 2-22 and 25 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 2018/0190077 A1 (hereinafter Hall) in view of “Data-Driven Ghosting using Deep Imitation Learning” by Hoan Le, Peter Carr, Yisong Yue, and Patrick Lucey (hereinafter Le).

Regarding Claim 1 (Previously Presented):  Hall discloses a prediction system to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the prediction system comprising:
a communication interface configured to receive time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in the competition (Hall, the described technology generally relates to systems for monitoring live events; in some embodiments, a live event management system (“management system” or “system”) may be configured to track in-play activities during a live event and to provide live event information to data consumers [0026]; the computer-readable storage medium may include one or more programming instructions that, when executed, cause the processor to receive live event information for a live event from at least one data source, generate at least one event timeline based on the live event information, the event timeline being configured to present at least one unit within the live event information in a chronological order, generate at least one in-play opportunity for the live event based on the at least one event timeline, gate wagering activity for the at least one in-play opportunity based on the live event information, receive at least one wager from a client computing device for the at least one in-play opportunity, and determine at least one wagering outcome of the in-play opportunity based on the live event information [0037]; in an embodiment, an illustrative method 
a processor coupled to the communication interface (Hall, a live event management system may include a processor and a non-transitory, computer-readable storage medium in operable communication with the processor [0037]) and configured to: 
identifying information corresponding to the playing data and the first play situation, wherein:  
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set and the second set of participants (Hall, the management application may generate one or more separate timelines for 
the playing data is updated during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose 
use the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring.
Le teaches 
use the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step 
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 
a prediction of the probability of a first future event occurring at the competition (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]) including by:
identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is role-alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication 
Le teaches an automatic “data-driven ghosting” method using advanced machine learning methodologies applied to a season’s worth of tracking data from a recent professional league in soccer (Le [p. 1]).  Le can analyze the defensive movements of a team and visualize what the team actually did compared to what a typical team in the league might have done (Le [p. 1]).  Le is able to generate the defensive motion pattern of the “league average” team.  By “fine-tuning” the league average model to the tracking data from a particular team, the data-driven ghosting technique can estimate how each team might have approached the situation (Le [p. 2]).  Using this approach, it is possible to see how they would defend differently and how much it changes the expected goal value (Le [p. 2]).  This method saves the coach/analyst from searching for similar plays in other matches (which may not even exist) (Le [p. 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.

Claim 2 (Previously Presented):  Hall further discloses an odds management system configured to determine and update predictive odds from future events in real time based at least in part on the prediction of the probability of the first future event occurring at the competition (Hall the analytics platform is operable to perform intelligent analytics based on the real-time golf data, real-time environmental data, and statistical data, and provide in-depth understanding and predictive analytics for the at least one golf player's performance; the generated analytics data generated by the analytics platform can be used in different applications, for example but not limited to, ... determining odds or markets for betting or wagering [0057]; odds are set using statistics collected and/or generated from the platform [0064]; certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information; for example, in a football game, an in-play opportunity concerning whether a running back will rush for more than 100 yards may be generated responsive to the player rushing for 80 yards; in another example, in a baseball game live event, an in-play opportunity of whether a player will pitch a no-hitter may be enabled once the player has pitched seven innings without giving up a hit. In addition, the in-play information may be modified based on the event information; for instance, for the no-hitter in-play opportunity example, the odds associated with the in-play opportunity may change based on the inning, the hitter, the number of pitches thrown, or the like [0077]).

Regarding Claim 3 (Previously Presented):  Hall further discloses rejecting a user-submitted wager if a timestamp of the user-submitted wager is not synchronized with a timestamp of position information used to determine the prediction (Hall, generating at least one in-play opportunity for the live event based on the at least one event timeline, gating wagering activity for the at least one in-play opportunity based on the live event information, receiving at least one wager from a client computing device for the at least one in-play opportunity [0038]; 

Regarding Claim 4 (Previously Presented):  Hall further discloses a situation store configured to cache a situation to reduce processing time associated with using formation classifier (Hall, in-play opportunities may generally refer to opportunities for wagering within a live event; the in-play opportunities may be specific for each type of live event; for instance, for a football game, in-play opportunities may include play selection, yards-from-scrimmage for a particular play, or the like; in a basketball game, an in-play opportunity may include the number of free throws a player will make; in some embodiments, the in-play opportunities may be dynamically generated by the system based on the particular situation of the game and, accordingly, may change as the game situation changes [0033]; the platform is further operable to provide analytics to the live golf event data [0053]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include 

Regarding Claim 5 (Previously Presented):  Hall further discloses wherein the processor is further configured to transmit the prediction to a display at a client device (Hall, a computing platform including at least one server or at least one processor coupled with memory is operable to collect and aggregate various data in real time from at least one live sports event, and is operable to securely communicate data over at least one network for use in wagering or 

Regarding Claim 6 (Previously Presented):  Hall further discloses wherein the prediction includes odds or a probability of the first future event occurring (Hall the analytics platform is operable to perform intelligent analytics based on the real-time golf data, real-time environmental data, and statistical data, and provide in-depth understanding and predictive analytics for the at least one golf player's performance; the generated analytics data generated by the analytics platform can be used in different applications, for example but not limited to, ... determining odds or markets for betting or wagering [0057]; the system 200 may provide a bookmaker with an event timeline 235 annotated with when and what type of wagers were placed by bettors 245 during the live event and/or the outcome thereof; in this manner, a 

Regarding Claim 7 (Previously Presented):  Le further teaches wherein determining the first play situation includes using, at least in part, time-stamped position information of each participant in at least one of the first set of one or more participants and the second set of one or more participants at a given time (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]).

Regarding Claim 8 (Previously Presented):  Hall further discloses wherein the competition is a live football game and the first future event is at least one of: a scoring event and achieving a next down (Hall, non-limiting examples of live events may include sporting events, elections, award ceremonies, weather conditions, games of chance, or the like. Illustrative sporting events may include, without limitation, ... a football game [0027]; for a football game, in-play opportunities may include ... yards-from-scrimmage for a particular play, or the like [0033]; the management application may be configured to determine which teams are playing and/or a particular action (for example, ... a field goal attempt in a football game) in a live event based on content recognition techniques [0074]).

Regarding Claim 9 (Previously Presented):  Hall further discloses wherein the competition is between a first team comprising a first subset of the first set of one or more participants and a second team comprising a second subset of the second set of one or more 

Regarding Claim 10 (Previously Presented):  Hall further discloses wherein the playing data includes intrinsic data related to one or more participants in one or both of the first set of one or more participants and the second set of one or more participants (Hall, the scoring and performance-related events and results may include events and results based on tracking biometric data of players; in some embodiments, the biometric data may include, without limitation, a heart rate or a blood pressure [0047]).

Regarding Claim 11 (Previously Presented):  Hall further discloses wherein the playing data includes at least one of:  a heart rate measured in real time, a height, an age, a weight, or a draft round pick (Hall, a biometric tracking system 210c may be configured to track various biometric data inputs 270 such as physiological and other biometric information of a participant 250a-n; the biometric data inputs 270 may include, without limitation, heart rate, blood pressure, or the like; the biometric tracking system 210c may be configured to provide biometric data 264 based on the biometric data inputs 270 [0081]).

Regarding Claim 12 (Previously Presented):  Le further teaches wherein the playing data includes at least one of:  team strength, passing success, running success, or red zone offense/defense rating (Le, Red#6 and Red#7 open the counter-attack with a “give-and-go pass” to get behind Blue#4 and Blue#7; in stage 1(left column), both LAG and MCG behave similarly as the play unfolds, and closely resemble the actual Swansea defense; the only exception is LAG#8. Compared to Blue#8 and MCG#8, LAG#8 proactively challenges the dribble by Red#6, who in reality drew in Blue#5 and created a wide-open pass to Red#10, 

Regarding Claim 13 (Previously Presented):  Hall further discloses wherein determining the first play situation includes using a set of parameters including at least one of: a current down, a number of seconds remaining in a current half, or yards from an end zone (Hall, in-play opportunities may generally refer to opportunities for wagering within a live event; the in-play opportunities may be specific for each type of live event; for instance, for a football game, in-play opportunities may include play selection, yards-from-scrimmage for a particular play, or the like; in a basketball game, an in-play opportunity may include the number of free throws a player will make; in some embodiments, the in-play opportunities may be dynamically generated by the system based on the particular situation of the game and, accordingly, may change as the game situation changes [0033]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a 

Regarding Claim 14 (Previously Presented):  Hall further discloses wherein the processor is further configured to determine a pre-snap formation using a formation classifier (Hall, a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]; a scoring system 210a may be configured to receive scoring information 266 and to provide various scoring data inputs, including team scores, time or game segment (for instance, inning, quarter, or period) information, manual play-by-play data, and automated scoring data 260; a spatial tracking system 210b may be configured to provide information associated with one or more participants 250a-n within the competition area 205, such as participant location, velocity, and/or direction 262; the spatial tracking system 210b may be used to track spatial data 268 including, without limitation, the location, velocity and direction of players, referees, the ball, and other physical landmarks via various sensors or other tracking technology including, without limitation global positioning satellite (GPS) devices, near field communication (NFC) devices, or the like [0081]).

Claim 15 (Previously Presented):  Hall further discloses wherein the processor is further configured to determine a post-snap evolution of play using a formation classifier (Hall, a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Regarding Claim 16 (Previously Presented):  Hall further discloses wherein the processor is configured to determine an expected points model (Hall, a popular side wager in football and basketball is an “over/under” wager in which an individual bets on whether the total score in a game will be over or under a certain value set by the sports book [0004]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Regarding Claim 17 (Previously Presented):  Hall further discloses wherein the processor is configured to determine a win probability model (Hall, a popular side wager in 

Regarding Claim 18 (Previously Presented):  Le further teaches wherein the processor is configured to determine a player-based wins above replacement model (Le, metrics such as “Wins-above-Replacement” (WAR) in baseball [1], ... are now commonplace in performance analysis [p. 1]).

Regarding Claim 19 (Previously Presented):  Hall further discloses wherein the first future event includes at least one of:  goal, touchdown, score, first down, turnover, number of yards gained or lost, or pass completion (Hall, the rules engine of the platform provides for delay or lag in live event raw data release (i.e., not in real time or near real time) for security and compliance with rules for in-play betting, e.g., penalty shots on soccer goal, live golf events, etc. [0062]; the management application may be configured to determine which teams are playing and/or a particular action (for example, a golf shot in a golf tournament or a field goal attempt in a football game) in a live event based on content recognition techniques; the management 

Regarding Claim 20 (Previously Presented):  Hall further discloses wherein determining the prediction of the probability of the first future event includes using historical playing data of one or more participants in one or both of the first set of one or more participants and the second set of one or more participants (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access various statistical data. In one embodiment, the statistical data comprise historical performance data and scoring data; statistical data includes how many strokes, the farthest stroke, and/or the average distance of strokes a specific player made in the past week, month, year, or any other time period [0055]).

Regarding Claim 21 (Previously Presented):  Hall further discloses wherein the historical playing data includes telemetry tracking data from prior competitions (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access 

Regarding Claim 22 (Previously Presented):  Hall further discloses determining a prediction of the probability of a first future event includes using historical playing data of at least one of: a same type of sport or a competition involving the first competitor and the second competitor (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access various statistical data. In one embodiment, the statistical data comprise historical performance data and scoring data; statistical data includes how many strokes, the farthest stroke, and/or the average distance of strokes a specific player made in the past week, month, year, or any other time period [0055]).

Regarding Claim 23 (Previously Presented):  Hall discloses a method to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the method comprising:
receiving time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more  in the competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall, the described technology generally relates to systems for monitoring live events. In some embodiments, a live event management system (“management system” or 
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set and 
the playing data is updated during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose 
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring.
Le teaches 
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of 
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 
a prediction of the probability of a first future event occurring at the competition (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]) including by:
identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is rolealignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.

Regarding Claim 24 (Currently Amended):  Hall discloses a non-transitory computer readable storage medium containing a computer program and comprising computer instructions for predicting a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants:
receiving time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in a competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall, the described technology generally relates to systems for monitoring live events. In some embodiments, a live event management system (“management system” or “system”) may be configured to track in-play activities during a live event and to provide live event information to data consumers [0026]; the computer-readable storage medium may include one or more programming instructions that, when executed, cause the processor to receive live event information for a live event from at least one data source, generate at least one event timeline based on the live event information, the event timeline being configured to present at least one unit within the live event information in a chronological order, generate at least one in-play opportunity for the live event based on the at least one event timeline, gate wagering activity for the at least one in-play opportunity based on the live event information, receive at least one wager from a client computing device for the at least one in-play opportunity, and determine at least one wagering outcome of the in-play opportunity 
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set and the second set of participants (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include … player event timelines [0073]), and (ii) a particular team of the competition (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include team event timelines [0073]); and 
the playing data is updated during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose

determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of a probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring.
Le teaches:
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]); and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 

identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is role alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.

Regarding Claim 25 (Previously Presented):  Hall further discloses wherein the first play situation includes at least one of the following covariates: 
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Le, and further in view of Bistis et al., US 2012/0202594 A1 (hereinafter Bistis).

Regarding Claim 26 (New):  Hall, as modified, discloses the invention as recited above.  Hall, as modified, fails to explicitly disclose wherein the playing data is updated in a database after a predetermined number of plays of the competition. 
Bistis teaches wherein the playing data is updated in a database after a predetermined number of plays of the competition (Bistis, the ESPN SDR may contain sports results and other data related to athletes and teams that compete in sporting events and may be updated in real-
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  The server platform accesses personal and/or emotional factors for each player in the live sporting event (Hall [Abstract]).  The at least one user device places at least one bet on at least one aspect of the live sporting event to the server platform via an interactive graphic user interface (GUI) at least based on the live raw data (Hall [Abstract]).  The server platform determines at least one betting outcome relating to the live sporting event (Hall [Abstract]).  The platform is further operable to provide analytics (Hall [0053]).  The analytics platform is operable to access various statistical data (Hall [0055]).  In one embodiment, the statistical data comprise historical performance data and scoring data for each player and each round in the previous games (Hall [0055]). 
Bistis teaches methods, systems, apparatuses and products for simulating events utilizing authentic event information (Bistis [Abstract]).  One aspect provides receiving event data associated with one or more real-world events at one or more event data software modules being executed on a computing device; and formatting the event data via the one or more event data software modules into a form utilized by one or more video game applications operable on the computing device (Bistis [Abstract]).  A game can be simulated using an actual event based on event data associated with said actual event (Bistis [0012]).  One or more databases providing event data obtained from multiple sources, for example, through event data firmware or event data software modules resident on the system (Bistis [0020]).  An illustrative and non-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the database that is updated at regular intervals or after completion of a particular play, such as a pitch, shot, or pass as taught by Bistis in order to have provide current information to the users.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Le, and further in view of Torf, US 2011/0014974 A1 (hereinafter Torf).

Regarding Claim 27 (New):  Hall, as modified, discloses the invention as recited above.  Hall, as modified, fails to explicitly disclose wherein the determining the probability of the first future event occurring comprises applying a weighting to potential outcomes based at least in part on a score of the competition or an amount of time remaining in the competition.
Torf teaches wherein the determining the probability of the first future event occurring comprises applying a weighting to potential outcomes based at least in part on a score of the competition or an amount of time remaining in the competition (Torf, the outcome can be 
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  The server platform accesses personal and/or emotional factors for each player in the live sporting event (Hall [Abstract]).  The at least one user device places at least one bet on at least one aspect of the live sporting event to the server platform via an interactive graphic user interface (GUI) at least based on the live raw data (Hall 
Torf teaches a method of monitoring one or more bets includes:  (a) receiving an alert comprising at least one wager on at least one sporting event; (b) receiving real-time updates comprising data representative of the at least one sporting event; (c) transforming the data representative of the at least one sporting event into a real-time probability of success of the at least one wager; and (d) transmitting the real-time probability of success to be displayed at a computing device (Torf [Abstract]).  The points each team will score in the remainder of the game for each team can be weighted (Torf [0067]).  Weights for each of the these calculations can be determined by the factors of the game; such factors include, for example, injuries, fouls, etc.; for example, assume a first player on Team B is injured during the game and cannot play; this injury can cause Team A to have a weight of 1.0 for the remainder of the game.  That is, the weighting is based on the time remaining in the game.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the method of weighting calculations as taught by Torf in order to take into consideration other factors that affect game play.

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.  
Applicant argues:
Le appears to disclose the use of “deep-imitation learning” to analyze a sporting event after an event has occurred. For example, in the introduction of Le, Le states that “[it] might have been useful to visualize what the team actually did compared to what a typical team in the league might have done.” Accordingly, Le does not disclose determining “a prediction of the probability of a first future event occurring at the competition.” Further, Le does not disclose determining the prediction during the competition. Neither Le nor Hall disclose the updating of the playing data during the competition, which thus further highlights the failure of Le and Hall to determine predictions of future outcomes during the competition.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Hall is directed to systems and methods for providing secure data from live sports event(s) with applied analytics for use in sports betting or wagering during the live sports event(s) (Hall [0016]).  The systems and methods provide for real-time raw data acquired from a live sports event received by at least one server over at least one network, aggregation of inputs, application of statistics, visuals, graphics, scoring, environmental data, and combinations thereof to the raw data, analysis and applied analytics and rules engine(s) to the data for transforming the real-time raw data from the live sports event(s) for use with wagering or betting for or during the live sports event (Hall [0017]).  Thus, Hall explicitly evaluates the data in real-time.
Le teaches an automatic “data-driven ghosting” method using advanced machine learning methodologies applied to a season’s worth of tracking data from a recent professional league in soccer (Le [p. 1]).  Le can analyze the defensive movements of a team and visualize what the team actually did compared to what a typical team in the league might have done (Le [p. 1]).  Le is able to generate the defensive motion pattern of the “league average” team (Le [p. 
Thus, the ghosting method developed by Le can be combined with the applied analytics methodology of Hall to provide real-time analysis of sports data.  The examiner maintains that Hall and Le are still appropriate prior art rejections for claims 1-25.  
The examiner directs applicant to the rejections above for the rejections of newly added claims 26-27.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WERNER G GARNER/            Primary Examiner, Art Unit 3715